Mr. Justice Wole
delivered the opinion of the court.
Judgment was rendered against the appellant by default. The appellee moves to dismiss the appeal as frivolous.
Among other matters appellant opposes a dismissal because he maintains that default was prematurely entered. A. motion to strike a complaint was overruled and defendant ordered to answer within ten days. This order was notified to the defendant on the 30th of September, 1929. On the tenth of October plaintiff moved for an entry by default and subsequently obtained judgment. So far we are not convinced that the contention of appellant is not the correct one.
The motion to dismiss will be overruled.